Advisory Action
Examiner acknowledges receipt of the reply and terminal disclaimer filed 6/13/2022, in response to the final office action mailed 4/14/2022.  
Claims 10-29, 31, 34, 43, 44, 46, and 48-55 are pending.
Claims 10-17, 22-29, 31, 34, 43, 44, 46, and 48-55 are allowed.  Claims 18-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Examiner acknowledges receipt of the Supplemental Sequence Listings filed 6/13/2022 and 6/16/2022.  Each of the Supplemental Sequence Listings appeared to be the original Sequence Listing, e.g., did not include an amendment to include X26 is Leu for SEQ ID NO:53.
Examiner expressly notes that she and the attorney of record discussed this case several times between 6/14/2020-6/16/2022.  It remains unclear if there is an error with the document upload to the PTO, or if the error is on the part of the PTO computer system.  Examiner and Ms. Brown agreed that Examiner would proceed with an advisory action.
See also attached interview summary.

Terminal Disclaimer
The terminal disclaimer filed on 6/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,793,615 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections- withdrawn
The objection of claims 44, 49 and 55 is withdrawn in view the amendment filed 6/13/2022.

Claim Rejections - 35 USC § 112- withdrawn, in part
The rejection of claims 44, 46, and 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 6/13/2022.

Double Patenting- withdrawn
The rejection of claims 27 and 50-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,793,615 (hereinafter the ‘615 patent), is withdrawn in view the TD filed 6/13/2022.
The terminal disclaimer filed on 6/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,793,615 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  See PAIR.

Response to Arguments
Applicant’s amendment and arguments, filed 6/13/2021 with respect to the above rejections have been fully considered and are persuasive.  The above rejections have been withdrawn. 
Applicant's arguments filed 6/13/2021 with respect to the 112(b) have been fully considered but they are not persuasive. An action on the merits is set forth herein.

Claim Rejections - 35 USC § 112- maintained in part
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 18-21 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is maintained from the office action mailed 4/14/2022.
Claim 18 (and dependent claims 19-21) is deemed to be indefinite.  The skilled artisan is not apprised of the metes and bounds of peptides that fall within the scope of SEQ ID NO:53 which is recited in claim 18.  
Applicant amended claim 18 to recite X26 is Leu. 
However, this inconsistent with the sequence listing filed 8/26/2020 which does not define position X26.  Each variable position in the peptide formula should be fully defined in the claim and the Sequence listing.
Response to Argument
Applicant filed Supplemental Sequence Listings on 6/13/2022 and 6/16/2022.  The sequence listings did not include an amendment to SEQ ID NO:53 to recite X26 is Leu.
Please see the Examiner’s comment above which relates to the instant rejection.

Allowable Subject Matter
Claims 10-17, 22-29, 31, 34, 43, 44, 46, and 48-55 are allowed.
The following is an examiner’s statement of reasons for allowance: Peptides of formulas of SEQ ID NOs: 51-54, 80, and recited in the above claims are free of the prior art.  
The closest prior art to the instant claims is Bianchi et al. (WO 2010/096052- previously cited).  
Bianchi et al. teach Peptide analogs of oxyntomodulin (OXM, glucagon-37), which have been modified to be resistant to cleavage and inactivation by dipeptidyl peptidase IV (DPP-IV) and to increase in vivo half-life of the peptide analog while enabling the peptide analog to act as a dual GLP-1/glucagon receptor (GCGR) agonist (abstract).  SEQ ID NO:106 of Bianchi is HX1QGTFTSDYSX2YLDX3X4X5AX6DFVQWLX7NTK (SEQ ID NO: 106), wherein X1 is a D-serine, or α-aminoisobutyric acid (aib); X2 is Lys (K); X3 is Glu (E); X4 is an arginine (R); X5 is alanine (A) residue; X6 is Gln (Q) or Lys (K); and X7 is a methionine (M), norleucine (Nle), methionine sulfoxide (m), or O-methyl-L-homoserine (o) residue.  Positions 25-30 of Bianchi et al are WLX7NTK. 
The instant claims are drawn to species of SEQ ID NO:50 and peptide formulas SEQ ID NOs: 51-54 and 80.  SEQ ID NOs: 51-54 and 80 comprise peptide formulas that are sub-genera of the broader/genus peptide formula of SEQ ID NO:50 (issued in the ‘615 patent). 
The instant peptides are distinguishable from the peptide of SEQ ID NO:106 of Bianchi at positions 27 and 28.  These the claims further recite that one of positions X10, X12, X20, X21, X24, or X28 is conjugated to a fatty diacid.
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10-17, 22-29, 31, 34, 43, 44, 46, and 48-55 are allowed as set forth in the amendment filed 6/13/2022.  
Claims 18-21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654